DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application repeats a substantial portion of prior Application No. 15/572,228, filed November 7, 2017, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
As a Divisional, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/572,228, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The added material which is not supported by the original disclosure includes at least the following: New portions of page 1, line 13; and page 5, line 8 to page 6, line 6. Accordingly, these portions cannot be cited as providing an adequate written description.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “wherein the cross-linked molded body is heat-meltable to remold the cross- linked molded body into a cross-linked molded body having a different shape.” As written, claim 1 recites the cross-linked molded body is capable of being heat-meltable and remolded to a different shape. Applicant’s disclosure does not provide an adequate written description for the recited property. On page 2, lines 15-19, Applicant’s disclosure states that “once a cross-linked structure is formed and the shape of the molded body is fixed, it is impossible to reuse the molded material and perform the molding step again even when there is something wrong with the molded shape, because the cross-linking reaction is irreversible, the molded body does not melt even when heated, and the shape is also irreversible.” Starting on page 4, line 8 through page 5, line 7, Applicant’s disclosure lays out a composition that is heat-meltable and remoldable to a different shape after extrusion or molding but prior to cross-linking the composition. Accordingly, Applicant’s disclosure explicitly states that embodiments of Applicant’s invention do not have the recited property and therefore does not provide an adequate written disclosure. Claims 2-3 rejected as depending from claim 1.
As noted above, the portion of Applicant’s disclosure starting on page 5, line 8, through page 6, line 6, is not in previously co-pending parent application 15/572,228. Statements to the contrary about the newly claimed subject matter in those sections may not be cited as providing an adequate written description as those sections do not appear in the previously co-pending parent application.

Claims 1-3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites, “wherein the cross-linked molded body is heat-meltable to remold the cross- linked molded body into a cross-linked molded body having a different shape.” As written, claim 1 recites the cross-linked molded body is capable of being heat-meltable and remolded to a different shape. On page 2, lines 15-19, Applicant’s disclosure states that “once a cross-linked structure is formed and the shape of the molded body is fixed, it is impossible to reuse the molded material and perform the molding step again even when there is something wrong with the molded shape, because the cross-linking reaction is irreversible, the molded body does not melt even when heated, and the shape is also irreversible.” Accordingly, Applicant’s disclosure states that embodiments of Applicant’s invention do not have the recited property and Applicant therefore has not enabled one of ordinary skill in the art to produce sealing members with the recited composition that have the recited property. Claims 2-3 rejected as depending from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “wherein the cross-linked molded body is heat-meltable to remold the cross- linked molded body into a cross-linked molded body having a different shape.” As written, claim 1 recites the cross-linked molded body is capable of being heat-meltable and remolded to a different shape. Claim 1 is indefinite because the claim is not consistent with Applicant’s disclosure. On page 2, lines 15-19, Applicant’s disclosure states that “once a cross-linked structure is formed and the shape of the molded body is fixed, it is impossible to reuse the molded material and perform the molding step again even when there is something wrong with the molded shape, because the cross-linking reaction is irreversible, the molded body does not melt even when heated, and the shape is also irreversible.” Accordingly, the limitation is not consistent with a cross-linked molded body capable of being heat-meltable and remolded to a different shape. Claims 2-3 are rejected as depending from claim 1.
Based on a review of Applicant’s disclosure, particularly Page 4, line 8 through page 5, and page 10, lines 25-29, Applicant’s disclosure lays out a composition that is heat-meltable and remoldable to a different shape after extrusion or molding but prior to cross-linking the composition. It appears Applicant intended to recite a sealing member comprising a heat-meltable cross-linked molded body that comprises a thermoplastic fluororesin composition, wherein the composition is characterized in that, when not cross-linked, the composition is capable of being heat-meltable and remolded into a different shape. For the purpose of examination, this limitation of claim 1 is interpreted as reciting what Applicant is believed to have intended.
If Applicant intended to recite a method step similar to the step disclosed on page 10, lines 25-29, Applicant is encouraged to file a Divisional Application directed to a method that includes molding and reshaping prior to irradiating and cross-linking the composition.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriuchi (US 2007/0020413) in view of Avient (Thermoplastic Elastomer FAQs, see attached screenshot of Google showing that the reference has been available since May 6, 2007, available at https://www.avient.com/products/thermoplastic-elastomers/tpe-knowledge-center/tpe-faqs).
Regarding claim 1, Moriuchi teaches a sealing member (structure used in hermetic sealing, [0015]), comprising a heat melt-meltable cross-linked molded body (can be hot-melted, [0013]) that comprises a thermoplastic fluororesin composition (embodiments of VDF-HFP, alternatively embodiments of ETFE and VDF, [0033] [0067] [0069]), wherein the thermoplastic fluororesin composition comprises: a thermoplastic fluororesin (A) (Embodiments of VDF-HFP without other fluorine components present, [0067]; alternatively embodiments of ETFE and VDF without other fluorine components present, [0033]) having a Shore D hardness of less than or equal to 50, the Shore D hardness being measured at 23°C in accordance with ASTM D2240 (To the extent the Shore D is not specified, as disclosed by Applicant, there are VDF-HFP and ETFE-VDF thermoplastic fluororesin compositions with Shore D within the recited range, entailing at least an overlap in range. Hardness is a property selected for various uses of thermoplastic elastomers, it would have been obvious to optimize compositions for uses where a shore D less than 50 would be advantageous; see Avient, “The relative softness or hardness of a material is often one of the first criteria considered when choosing a thermoplastic elastomer. Hardness is also related to other important design properties, such as tensile and flexural modulus.” See MPEP 2144.05(II)); and a cross-linked structure forming agent (B) that is a polyfunctional unsaturated compound (b-1) (TAIC, [0069]) that is capable of forming a cross-linked structure through a reaction with the thermoplastic fluororesin (A) by irradiation with an ionizing radiation ([0025]), the thermoplastic fluororesin composition not substantially containing a peroxide compound when containing the polyfunctional unsaturated compound (b-1) (no peroxide is disclosed as present), wherein the thermoplastic fluororesin (A) is a thermoplastic resin formed of a vinylidene fluoride (VDF)-hexafluoropropylene (HFP) copolymer (Embodiments of VDF-HFP without other fluorine components present, [0067]) or a block polymer of vinylidene fluoride (VDF) polymer and tetrafluoroethylene-ethylene polymer (ETFE) (embodiments of ETFE and VDF without other fluorine components present, [0033]), the thermoplastic fluororesin composition being devoid of other fluorine-containing components (Embodiments of VDF-HFP without other fluorine components present, [0067]; alternatively embodiments of ETFE and VDF without other fluorine components present, [0033]), wherein the cross-linked structure forming agent (B) is the polyfunctional unsaturated compound (b-1) (TAIC, [0069]), wherein the content of the polyfunctional unsaturated compound (b-1) in the thermoplastic fluororesin composition is 0.1 to 20 parts by weigh per 100 parts by weight of the thermoplastic fluororesin (A) (0.1 to 20 parts by weight TAIC per 100 parts by weight of the fluorine-containing polymer composition, [0070]), and wherein the thermoplastic fluororesin (A) has no cross-linkable sites (cross-linked, [0025]), and wherein the cross-linked molded body is heat-meltable to remold the cross-linked molded body into a cross-linked molded body having a different shape (as noted above, this claim is interpreted as a property of the uncross-linked thermoplastic fluororesin; the property is taught in [0013] and is consistent with Applicant’s disclosure as a property of such a VDF-HFP or ETFE-VDF composition).
Moriuchi teaches a composition substantially as claimed. Moriuchi is silent as to the specific hardness of the thermoplastic fluororesin in Shore D.
However, in the same field of endeavor of extruding a thermoplastic, Avient teaches “The relative softness or hardness of a material is often one of the first criteria considered when choosing a thermoplastic elastomer. Hardness is also related to other important design properties, such as tensile and flexural modulus.” 
Accordingly, it was known in the art to optimize the hardness of a thermoplastic for various uses. Given the breadth of uses and the absence of limitations regarding the recited composition, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the Shore D hardness, including for uses wherein the Shore D hardness would have been less than 50.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a composition with a Shore D hardness optimized and lower than 50. See MPEP 2144.05(II).
Regarding claim 2, Moriuchi teaches wherein the thermoplastic fluororesin (A) is a vinylidene fluoride (VDF)-hexafluoropropylene (HFP) copolymer (Embodiments of VDF-HFP without other fluorine components present, [0067]).
Regarding claim 3, Moriuchi teaches wherein the thermoplastic fluororesin (A) is a block polymer of vinylidene fluoride (VDF) polymer and tetrafluoroethylene-ethylene polymer (ETFE) (wherein the thermoplastic fluororesin (A) is a block polymer of vinylidene fluoride (VDF) polymer and tetrafluoroethylene-ethylene polymer (ETFE) (embodiments of ETFE with VDF as the third component, without other fluorine components present, [0033]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A variety of references teach thermoplastic compositions containing VDF-HFP, TAIC, and no peroxy compounds that could be modified in view of Avient (Thermoplastic Elastomer FAQs) as applied to Moriuchi (US 2007/0020413) above. These references include:
Kanbara ‘983 (US 2018/0050983), Abgrall (US 2018/0163041), Kanbara ‘450 (US 2018/0057450), Devisme (US 2016/0095282), Kanbara ‘995 (US 2015/0251995), Ge (US 2011/0315189), and Zingheim ‘776 (US 2001/0023776).
For ease in presentation, each of the references is presented in a table with each of three citations.
Reference
Citation 1 VDF-HFP
Citation 2 TAIC
Citation 3 Crosslinked
Kanbara ‘983 2018/0050983
[0532]
[0603]
Crosslinking, [0010]
Abgrall 2018/0163041
[0034]
[0050]
Entirely crosslinked, [0036]
Kanbara ‘450 2018/0057450
[0427]
[0487]
Crosslinked by end of second vulcanization, [0471]
Devisme 2016/0095282
[0030]
[0045]
Crosslinked in all, [0032]
Kanbara ‘995 2015/0251995
[0368]
[0420]
Suitably cross-linked, [0395]
Ge 2011/0315189
[0018]
[0024]
Crosslinked by irradiation, [0018]
Zingheim ‘776 2001/0023776
Page 4, 
Examples 3, 4, 5, 9
[0046]
Crosslinked by irradiation [0041]


Additionally, references like Zingheim ‘028 (US 6,054,028) as evidenced by DuPont™ Tefzel® Properties Handbook; Bonnet (US 2016/0215133); and Brinati (US 6,207,758) teach thermoplastic fluororesin compositions as recited, including with Shore D teachings. 
The following references teach similar thermoplastic fluororesin compositions that are cross-linked to produce sealing members as an alternative to a variety of other products. 
Ota (US 2015/0031822; US 9,499,678; US 2015/0017364; US 9,976,016) 
Yodogawa (US 2011/0040005; US 8735479)
Masuda (US 2009/0011164)
Faulkner (US 2008/0032080)
Chorvath (US 2007/0249772)
Fukushi (US 2003/0087053; US 7,291,369)
Brinati (US 6,207,758)
Gayer (US 6,107,363 )
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified some of the references above that teach thermoplastic fluororesin compositions as recited for the production of sealing members because the sealing member references teach that such compositions are useful for producing sealing members as claimed and that is an art recognized alternative use for the production of a variety of other products.
Kanbara (US 2020/0140377; US 10,562,846) teaches subject matter similar to Kanbara ‘983 (US 2018/0050983) which is cited above. Ge (US 10,640,672) teaches subject matter similar to Ge (US 2011/0315189) which is cited above. Moriuchi (US 2010/0320650; US 8,696,974) teaches subject matter similar to Moriuchi (US 2007/0020413) which is cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                                                                                                                                                                                           

/LEITH S SHAFI/             Primary Examiner, Art Unit 1744